Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, Species III, Figs 3-1, 3-2, 3-3, Claims 1, 2, 10-13, 15-20 in the reply filed on 8/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112

Previous 112 rejections withdrawn.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patret (US 5661633 A, hereinafter Patret) in view of Hegde (US 20170060190 A1, hereinafter Hegde)
10. Patret teaches an electronic device housing comprising: 
a body panel (100, fig 2) having external surfaces including a top surface (220, 221, CL) and a bottom surface (200) with an edge (101) between the top surface and the bottom surface; 
a cap layer (CL, figs 1, 2) affixed to the body panel; 
a covering (230, fig 2) enclosing external surfaces of body panel such that the covering has no visible or tactile seams (col 4 lines 23-26, which recite ‘a thickness of a few tenths of a millimeter, which membrane extends continuously over the entire surface of those elements’), wherein the electronic device is a keyboard (abstract), 
wherein the top surface of the external surfaces of the body panel includes a plurality of keys (212a, fig 2), 
wherein the covering is a flexible fabric (col 4 lines 23-26 mentions polyester) covering adhered to the body panel , the fabric covering the top surface with apertures for the plurality of keys, wherein there is no visible or tactile seams between the covering and the cap layer (col 4 lines 23-26, which recite ‘a thickness of a few tenths of a millimeter, which membrane extends continuously over the entire surface of those elements’).

However Patret fails to specifically teach that the covering covers the bottom surface and the edge

Hegde fig 14 specifically teaches a flexible fabric covering (26T) covers a bottom surface and an edge
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hegde into the device of Patret. The ordinary artisan would have been motivated to modify Patret in the above manner for the purpose of protecting the entire body panel while having an appealing appearance (Hegde [0003])

11. Patret and Hegde teach the electronic device housing of claim 10, wherein Patret further teaches that the cap layer is inset into the body panel such that the cap layer does not extend beyond an edge surface of the body panel (fig 2).

12. Patret and Hegde teach the electronic device housing of claim 10, wherein Patret further teaches that the cap layer includes at least one of: a display, a keyset (keys 212, fig 2), and a touch pad.

15. Patret and Hegde teach the electronic device housing of claim 10, wherein Hegde further teaches that the edge is a first edge, and the body panel further includes a second edge, third edge, and fourth edge (since the keyboard is in three dimensional space); and wherein the covering is further positioned on and covering the second edge, third edge, and fourth edge to cover all of an outer surface of the body panel (since [0054] recites ‘This type of approach allows a unitary piece of fabric to serve as opposing front and rear walls in an electronic device. Injection molded edge caps or other structures may be used to seal the opposing ends of fabric tube 26T’ while the keyboard is a three dimensional device).

16. Patret and Hegde teach the electronic device housing of claim 10, wherein Hegde further teaches an adhesive layer between the covering and an external surface of the body panel ([0029] recites ‘Adhesive 48, injection-molded portions of key web 28, or other suitable attachment mechanisms may be used to attach portion 26-2 of fabric layer 26 to key web 28’).

17. Patret and Hegde teach the electronic device housing of claim 10, wherein Hegde further teaches that a thickness of the covering is substantially uniform across an outer surface of the body panel (figs 2, 14).

18. Patret and Hegde teach the electronic device housing of claim 10, wherein Hegde further teaches that the covering is radiotransparent (since [0024] recites ‘If desired, device 10 may be coupled to an external device (e.g., a host device or an auxiliary device) using a cable and/or a wireless signal path’, also [0052] and [0053] mention transparency).

20. Patret and Hegde teach the electronic device housing of claim 10, wherein Hegde further teaches that the edge is a first edge (one instance of 116) and the covering is continuous across the bottom surface (fig 14) to a second edge (other instance of 116) of the body panel opposite the first edge, and the covering wraps around the second edge to a second seal (fig 14, also [0054] recites ‘This type of approach allows a unitary piece of fabric to serve as opposing front and rear walls in an electronic device. Injection molded edge caps or other structures may be used to seal the opposing ends of fabric tube 26T’).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patret in view of Hegde further in view of Diller (US 20120296447 A1, hereinafter Diller)
13. Hegde teaches the electronic device housing of claim 10, but fails to specifically teach that the covering includes one or more apertures and the covering is positioned such that the apertures allow user access to the body panel.
Diller teaches a covering (12, fig 1) includes one or more apertures (100, fig 1) and the covering is positioned such that the apertures allow user access to the body panel ([0046] recites ‘The cable port 100 provides for wired or cable connections to be made with the electronics within the housing 12’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Diller into the device of Patret and Hegde. The ordinary artisan would have been motivated to modify Patret and Hegde in the above manner for the purpose of charging a device or connecting headphones while also having a waterproof tight seal.

Allowable Subject Matter

Claim 21 is allowed.
With respect to claim 21, the allowability resides in the overall structure of the device as recited in independent claim 21 and at least in part because of claimed limitations:
the cap layer affixed to the fabric covering with a seal between the cap layer and the body panel, wherein a portion of the fabric covering of the body panel at the seal is compressed between the cap layer and the body panel to reduce a gap size between the body panel and the cap layer

The aforementioned limitations in combination with all remaining limitations of claim 21 are believed to render said claim 21 and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claim 21, in combination with the remaining limitations.

Claims 1-2, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the fabric covering covers the bottom surface and the edge such that the covering is continuous from the bottom surface to the edge; and
the cap layer affixed to the fabric covering with a seal between the cap layer and the body panel, wherein a portion of the fabric covering of the body panel at the seal is compressed between the cap layer and the body panel to reduce a gap size between the body panel and the cap layer in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 21, Patret teaches an electronic device housing comprising: 
a body panel (100, fig 2) having external surfaces including a top surface (220, 221, CL) and a bottom surface (200) with an edge (101) between the top surface and the bottom surface; 
a cap layer (CL, figs 1, 2) affixed to the body panel; 
a covering (230, fig 2) enclosing external surfaces of body panel such that the covering has no visible or tactile seams (col 4 lines 23-26, which recite ‘a thickness of a few tenths of a millimeter, which membrane extends continuously over the entire surface of those elements’), wherein the electronic device is a keyboard (abstract), 
wherein the top surface of the external surfaces of the body panel includes a plurality of keys (212, fig 2), 

However Patret fails to teach the cap layer affixed to the fabric covering with a seal between the cap layer and the body panel, wherein a portion of the fabric covering of the body panel at the seal is compressed between the cap layer and the body panel to reduce a gap size between the body panel and the cap layer

Smith (US 20150295615 A1) teaches Once in place, pressure can be applied along a top surface of deformable material 1108, causing the portion of deformable material 1108 within shell 118 to expand outwards and fill any crevices’)

However Smith does not have motivation to modify Patret in that way, further Patret and Smith still fail to teach the cap layer affixed to the fabric covering with a seal between the cap layer and the body panel

Regarding claim 1, Ligtenberg (US 10871828 B2) fig 13 teaches a cover 1336, while claim 1 of Ligtenberg teaches a ‘flexible fabric cover covering a gap between the key and an adjacent key and having a portion positioned in a recess defined between the keycap support and the glass keycap’ however it would not be obvious to modify the cover of Hegde in such a manner since independent claim 10 requires the cover to be external to the device while the cover of Ligtenberg is internal.

Chiang (US 20190371543 A1) [0028] recites ‘Each of the key cap regions 430 is respectively aligned with one of the first openings 330 of the first case 300 and one of the key caps 210 of the keyboard module 200. Further, the number, the size, and the shape of the touch pad region 420 and key cap region 430 respectively correspond to the second opening 320, the touch sensing area 110, the first opening 330, and the key cap 210 aligned therewith’, while fig 1 seems to show apertures in the fabric layer. 
Chiang [0032] also recites ‘In some embodiments, the shaping auxiliary adhesive 414 covers at least the position that the touch pad region 420 and the key cap region 430 formed in the subsequent operation of the first surface 410 of the first waterproof material 400a. The shaping auxiliary adhesive 414 may be heated and can assist the first waterproof material 400a to shape and hold the touch pad region 420 and the key cap region 430 in the subsequent vacuum forming process’, however Chiang still fails to teach wherein a portion of the fabric covering of the body panel at the seal is compressed between the cap layer and the body panel to reduce a gap size between the body panel and the cap layer.
	
Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are made moot by the new rejections as shown above.


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841